Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of the US Patent 9,431,618.  Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting patent claims a display device having all the technical features as recited in the instant claims 1-12. Therefore, it would have been obvious that the instantly claimed invention is unpatentable over the conflicting US patent 9,431,618.
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the US Patent 10,658,433.  Although the conflicting claims are not identical, they are not patentably distinct from each other because conflicting patent claims an electronic device having all the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouten et al (WO2004/036298, of record, ‘298 hereafter).
Regarding claims 1-2, 4-9 and 12-19, ‘298 discloses a flexible light emitting device comprising a first flexible substrate and a second flexible substrate overlapping with each other with a light emitting element interposed there between (Fig. 3, substrate Layer 124 and 123, page 2-4, and Examples 1-3), and a third substrate and a fourth substrate overlapping with the first substrate and the second substrate provided there between; wherein the first substrate and the second substrate are in contact with the third substrate and the fourth substrate respectively (Fig.3, layer 126 and 128, Example 1-3), and the third and fourth substrates include organic resins having Young’s modulus less than 2GPa (Example 2, Young’s modulus being 100 MPa),  which can be smaller than one fiftieth of the Young’s modulus of the first substrate (Examples 3, 3000 MPa/100 MPa=20). ‘298 discloses that device is a flexible panel which naturally can be folded double or rolled up.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 7-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2010/0171138, of record, ‘138 hereafter).
Regarding claims 1-5, 7-12, 14-17 and 19, ‘138 discloses a flexible light emitting device comprising a first flexible substrate and a second flexible substrate overlapping with each other with a light emitting element interposed there between (Fig 2, Fig7A and 7B, substrate Layer 132 and 133, and display element layer 170), and a third substrate and a fourth substrate overlapping with the first substrate and the second substrate provided there between; wherein the first substrate and the second substrate are in contact with the third substrate and the fourth substrate respectively and function as an impact release layers (Fig 7B, layer 144 and 146, [0116]-[0125]). The first and the second flexible substrate includes an organic resin such as PET, PEN, acrylic resin or PC resin ([0113]). The third and fourth substrates include organic resins having high strength with elasticity such as polyvinyl alcohol resin or polyethylene resin ([0120]), which has Young’s modulus less than 2GPa (Young’s modulus of PVA and PE has modulus less than 1 GPa as known in the art), are softer and have Young’s modulus smaller than the first and second substrate formed from PET, PEN or PC, which meets the limitations as in present claims 1, 2, 9, 16 and 19. The cited reference does not specifically set forth the light-emitting device is folded double, folded in three or rolled up, and a touch sensor, a color layer, or an adhesive layer is interposed between 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782